Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on September 18, 2020, has been made of record and entered.  In this amendment, the Specification has been amended to include a cross-reference to national stage and foreign priority applications, claims 2-5, 8, and 9 have been amended, and new claim 10 has been added.
No claims have been canceled; claims 1-10 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on September 18, 2020.

Claim Objections
Claim 6 is objected to because of the following informalities:  
a. In claim 6, “Co(OH)(CO3)0.5and” should be “Co(OH)(CO3)0.5 and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite for lacking antecedent basis for “material obtained in step (c)…”.  Claim 1, from which claim 4 depends, does not recite a “step (c)”; it appears that claim 4 should depend from claim 3. 
	Claims 8-10 are indefinite for lacking antecedent basis, because when the limitation “Fischer-Tropsch catalyst precursor” of claim 7 is envisioned as the claimed invention, the limitation “Fischer-Tropsch catalyst”, as recited in claims 8-10 is not supported by claim 7.
	Claims 9 and 10 are indefinite for reciting the relative terms “normally” and “elevated”.  The terms “normally” and elevated” are not defined by the claim, the specification does not provide a standard for 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klemt et al. (WO 2016/097407; Applicants’ submitted art).
claims 1, 2, 4, and 5, Klemt et al. teach the preparation of a catalyst or catalyst precursor (defined as “Fischer-Tropsch catalysts”, see page 4, lines 12-19 and page 12, lines 21-25) containing cobalt, wherein a solution comprising metal ions selected from, inter alia, cobalt, a solution comprising a carrier material, and an alkaline solution are admixed, wherein a mixture comprising a precipitate is obtained and subsequently filtered and dried (page 3, line 11 to page 6, line 30), and calcined (page 9, line 31 to page 10, line 2).  Klemt et al. further teach the feasibility in most preferably maintaining (1) the pH of the mixture between 6.5 and 9, and (2) the temperature of the mixture between 60 and 95°C (page 6, lines 12-17; page 7, lines 6-12).
	Further regarding claims 1, 2, 4, and 5, Klemt et al. teach the feasibility in adding a promoter (selected from zirconium, titanium, chromium, vanadium, and manganese), which may be added to the aforementioned mixture (page 12, lines 2-15).
	Further regarding claim 1, and also regarding claims 6 and 7, Klemt et al. teach the formation of a precursor comprising cobalt hydroxyl carbonate, said precursor exhibiting a BET surface area of at least 120 m2/g (page 9, lines 3-23).  The skilled artisan would have been motivated to anticipate the features of “crystalline” and “needle shaped” to have been exhibited by the precursor disclosed in Klemt et al.
2CO3 in water (“water”; “first aqueous solution comprising carbonate and hydroxide ions”), a metal nitrate solution prepared by dissolving cobalt nitrate hexahydrate and manganese nitrate hexahydrate in water (“second aqueous solution comprising cobalt ions and optionally ions of at least one promoter metal compound,…manganese”), and a suspension of TiO2 in water is formed.  The two solutions and the suspension are admixed at a pH of 7 to form a suspension containing a precipitated catalyst precursor, with is then subjected to aging and pumping to a filter press, where the precipitate is filtered and washed with water to form a filter cake.  The filter cake is then dried and powdered.
	Regarding claim 8, Klemt et al. teach silica, alumina, zirconia, ceria, titania, magnesia, and zinc oxide (“refractory metal oxide”) as exemplary carrier materials; see page 11, lines 12-30 of Klemt et al.
	Regarding claims 9 and 10, Klemt et al. teach processes for the production of liquid hydrocarbons from synthesis gas at elevated temperatures and pressures, wherein said processes employ catalysts prepared from the aforementioned preparation, see page 13, lines 7-19 of Klemt et al.
	In view of these teachings, Klemt et al. anticipate claims 1, 2, and 4-10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2016/097407; Applicants’ submitted art).
Regarding claim 3, it is considered that although Klemt et al. do not explicitly teach “co-mulling of a carrier material and the precipitate”, this reference does teach admixing the carrier material with the solution comprising metal ions and the alkaline solution (page 5, lines 7-13).  From this teaching, the skilled artisan would have been motivated to reasonably expect to combine the carrier via co-mulling with a reasonable expectation of success.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lok et al. (U. S. Patent Publication No. 2007/0259974).  
Regarding claims 1, 2, and 4-8, Lok et al teach the preparation of a catalyst, wherein an insoluble cobalt compound (exemplified as cobalt hydroxide/carbonate, see Example 1) is precipitated from an aqueous solution of a cobalt salt with an excess alkaline precipitating agent, followed by adding thereto a soluble aluminum compound (“carrier material…or precursor thereof”), ageing the resulting precipitate, and recovering and 
	Further regarding claim 1, Lok et al. teach that the alkaline precipitating agent comprises NaOH and Na2CO3 (“first aqueous solution comprising carbonate and hydroxide ions”), and that the cobalt-containing solution and the alkaline solution are added such that an excess of alkaline compound is present during the precipitation, so that the pH ranges from 7-11.  See paragraphs [0024] and [0026].  Lok et al. further teach that the temperature at which precipitation takes place is preferably maintained below 90°C, and more preferably below 50°C, with vigorous agitation; see paragraph [0029].
	Further regarding claims 1, 6, and 7, Lok et al. teach the feasibility in the aforementioned catalyst comprising, in addition to cobalt and aluminum compounds, one or more suitable additives, examples of which include manganese, titanium, zirconium, chromium, ruthenium, and rhenium, said compounds being incorporated by addition of suitable compounds (“optionally ions of at least one promoter metal compound…”); see paragraph [0012] of Lok et al., as well as paragraph [0011], which teaches that the catalyst, prior to reduction exhibits a BET surface area of between 50 and 250 m2/g.
claims 9 and 10, Lok et al. teach that the catalyst prepared by the aforementioned preparation “may be used…for Fischer-Tropsch synthesis of hydrocarbons” (paragraph [0048]), wherein synthesis gas is converted to hydrocarbons (paragraph [0050]).
	While Lok et al. teach a preparation comparable to the process instantly claimed by Applicants, as well as a catalyst/catalyst precursor prepared from said preparation comparable to Applicants’ claimed “precipitate”, Lok et al. do not teach or suggest the limitations of Applicants’ claims regarding (1) maintaining the temperature of the mixture within the range of 50 and 85 degrees Celsius”, as recited in claim 1, and (2) the features of the precipitate being “crystalline” or “needle-shaped”, as recited in claims 6 and 7.   
	Regarding (1), as stated above, Lok et al. teach that the temperature at which precipitation takes place is preferably maintained below 90°C, and more preferably below 50°C, with vigorous agitation; see paragraph [0029].  The teachings of “below 90°C” and “below 50°C” are considered to respectively overlap and share a common endpoint with Applicants’ claimed range.
(insert “overlapping ranges” and “common endpoint” case laws here.)
	Regarding (2), it is considered that because Lok et al. teach the formation of a cobalt hydroxide/carbonate precipitate, and further teach a method of forming said precipitate comparable to that respectively claimed, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of preparing Fischer-Tropsch catalysts, and in Fischer-Tropsch processes employing said catalysts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 22, 2022